DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments, see pages 7-10, filed 28 January 2021, with respect to 101 and 103 rejections have been fully considered and are persuasive.  The 101 and 103 rejections of claims 1-18 has been withdrawn. 

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claims 1 and 7 each require at least an operation information transmission device transmitting a state of each work medium performing work in a construction site to a server device, the operation information transmission device comprising: an image data acquisition unit that acquires image data including one or more images of the work medium; a type/state specifying unit that specifies the type and a state of the work medium included in the image data on the basis of the one or more images of the work medium; and an operation information transmission unit that transmits operation 
The prior arts on record teach the following: an operation information transmission device transmitting a state of each work medium performing work in a construction site to a server device, the operation information transmission device comprising: an image data acquisition unit that acquires image data; a type/state specifying unit that specifies the type and a state of the work; and an operation information transmission unit that transmits operation information indicating the specified type and state of the work medium to the server device
However, none of the prior arts disclose an operation information transmission device transmitting a state of each work medium performing work in a construction site to a server device, the operation information transmission device comprising: an image data acquisition unit that acquires image data including one or more images of the work medium; a type/state specifying unit that specifies the type and a state of the work medium included in the image data on the basis of the one or more images of the work medium in combination with the other features as stated in claims 1 and 7. None alone teaches, and none in combination fairly suggests as obvious, an invention having all of the limitations of the allowed claims.

Dependent claims are allowable for the same reasons as stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED T WALKER whose telephone number is (571)272-1839.  The examiner can normally be reached on M-F: 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/Jared Walker/Primary Examiner, Art Unit 2426